         Case 1:20-cv-12170-ADB Document 4 Filed 02/08/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MUCKROCK FOUNDATION, INC. and              )
PRIVACY INTERNATIONAL,                     )
                                           )
      Plaintiffs,                          )
                                           ) C.A. No. 1:20-cv-12170-ADB
      v.                                  )
                                          )
U.S. DEPARTMENT OF STATE,                 )
                                          )
      Defendant.                          )
__________________________________________)

      ASSENTED-TO MOTION FOR AN EXTENSION OF TIME TO ANSWER

       Defendant U.S. Department of State (“Defendant”), by and through its attorney, Andrew

E. Lelling, United States Attorney for the District of Massachusetts, respectfully moves for a 18-

day extension of time to answer Plaintiff Muckrock Foundation Inc.’s and Plaintiff Privacy

International’s (together, “Plaintiffs”) Complaint. As grounds for this motion, Defendant states

as follows:

       1.      This is a FOIA case. See Doc # 1. It is not exactly clear when Defendant’s

answer is due. Rather than spending the time to calculate the due date based on when process

was made on the various governmental components required to be served in this case—and also

in order to avoid any potential disputes that may arise between the parties regarding that issue—

the parties conferred and decided that Defendant would file this motion for an extension of time

to file an answer no later than February 26, 2021.

       2.      Defendant submits that this relatively brief delay will benefit both the Court and

the parties in this case. Rather than spending the near term working on an answer only,

Defendant will be able to continue working on an answer while also continuing its efforts and

obligations under FOIA.
          Case 1:20-cv-12170-ADB Document 4 Filed 02/08/21 Page 2 of 2




        3.      The parties’ counsel have had a preliminary conference call regarding this case

 and are prepared to work collaboratively to avoid unnecessary disputes. As a result of those

 discussions, Plaintiff’s counsel have assented to the relief sought in this motion.

        WHEREFORE, Defendant respectfully requests that the Court grant this motion and

 allow Defendant to answer no later than February 26, 2021.

                                                      Respectfully submitted,

                                                      U.S. DEPARTMENT OF STATE

                                                      By its attorneys,

                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                               By:    /s/ Jason C. Weida
                                                      Jason C. Weida
                                                      Assistant U.S. Attorney
                                                      U.S. Attorney’s Office
                                                      John J. Moakley U.S. Courthouse
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3100
                                                      jason.weida@usdoj.gov
Dated: February 8, 2021

                         LOCAL RULE 7.1(A)(2) CERTIFICATION

        I hereby certify that, by email on February 2 and 5, 2021, and by telephone on February
 3, 2021, I conferred with Plaintiff’s counsel, who assented to the relief sought in this motion.

                                                       /s/ Jason C. Weida
                                                       Jason C. Weida

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

Dated: February 8, 2021                               /s/ Jason C. Weida
                                                      Jason C. Weida


                                                 2
